DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2-5 and 7-8 are cancelled. Claims 1, 6, and 12 have been amended and claims 18-20 have been newly added as requested in the amendment filed on May 16, 2022. Following the amendment, claims 1, 6, and 9-20 are pending in the instant application and are under examination in the instant office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As amended, Claims 1, 6, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reasons of record in the previous action, as applied to Claims 1-17. Claim 8 has been cancelled and, therefore, the rejection is moot. 
On page 7 of Remarks filed May 16, 2022, Applicant traverses the rejection on the following grounds: 
(a) the claims previously required the variant to be “essentially identical” to the ISV-based drug and now, as amended, the claims recite “the variant is essentially identical to the ISV-based drug, except that the variant has, relative to the ISV-based drug, one or more changes in a CDR(s).”  Applicant asserts that the meaning of the term variant in the amended claims is clear to one having ordinary skill in the art.
(b) Applicant asserts the amendment of claim 12 to recite "in which the ISV-based drug comprises at least one moiety, binding domain or binding unit that confers a half-life in man (expressed as t ½ beta) of at least 3 days” renders moot this ground for the Examiner's rejection.
Regarding (a): As amended Claim 1 limits the ISV-based drug by what it does, or does not do, rather than what it is (“specifically binds to a first therapeutically relevant target”).  The only structure provided is that which all single domain immunoglobulins (ISVs) have (FRs and CDRs). Additionally, the claims have been amended to now require a capturing agent that “is or essentially consists of said ISV-based drug” and “a variant of said ISV-based drug, which variant is essentially identical to the ISV-based drug, except that the variant has, relative to the ISV-based drug, one or more changes in a CDR(s) such that it is not capable of specifically binding to the first therapeutic target such that any non-neutralizing ADAs are allowed to bind to said variant.”   A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action.  Here, there are no such limits, thus the scope of the recitation is indefinite.  In re Fullam (161 F.2d 247 (C.C.P.A. 1947) the court held that the USPTO properly rejected certain patent claims as being functional, and rationalized the rejection by stating that the article in question was defined “not in terms of what it is, but of what it does.” (Id. at 249. (citing General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364 (1938)).  Such is the case here, where the elements of the claims are defined only by functional language without imposing any structural/material limitations.  Therefore the rejection is maintained. This affects all depending claims.

Claim 12 attempts to limit the ISV-based drug by functional language “has a half-life in man (expressed as t ½ beta) of at least 3 days”.  This imposes no structural/material limitation upon the drug and implies further method steps (determining pharmacokinetics) that are not actively stated within the claim. The rejection is maintained because it is unclear what the metes and bounds of the claim are, and what ISV-based drugs are encompassed by the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As amended, Claims 1, 6, and 9-20 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, (as applied to claims 1-17) for reasons of record in the previous action and for new reasons necessitated by amendment. 
On page 9 of Remarks (Id), Applicant traverses the rejection on the grounds that “The Examiner's written description analysis appears to assume that the claims are composition claims directed at molecules, variants, or compounds. Instead, the claims recite methods for detecting and/or measuring anti-drug antibodies, in a sample, against an ISV-based drug. Notwithstanding this point, Applicant has amended claim 1 as described above (e.g., to further describe the structure of the variants utilized in the claimed method and to recite additional active steps).”
This is not persuasive, written description applies to each element recited within the claims regardless of recitation of a method.  Applicant must demonstrate possession of the invention.
Applicant further argues, “The specification describes the successful reduction to practice of the claimed method using various ISV-based drug-ISV-based drug variant pairs. See Examples 1-2.”
This is not persuasive. The claims recite genera of molecules and Applicant has not disclosed sufficient identifying characteristics or a representative number of species within the genera encompassed by the claims, to demonstrate possession of the invention as claimed.
  
As amended Claims 1, 6, and 9-20 recite multiple genera:
“ISV-based drug comprises a first ISV that specifically binds to a first therapeutically relevant target”
a capturing agent that, “is or essentially consists of said ISV-based drug, under conditions such that any anti-drug antibodies against the ISV-based drug can bind to said capturing agent” 
a variant that, “is essentially identical to the ISV-based drug, except that the variant has, relative to the ISV-based drug, one or more changes in a CDR(s) such that it is not capable of specifically binding to the first therapeutic target”
The claims do not recite any structure for the ISV-based drug, capturing agent or variant.  Thus the claims are directed to general of molecules for which there is no identifying characteristics within the claims. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)( i)(A), reduction to drawings MPEP 2163(II)(3)(a) (i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a) (i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant case, the only factor is a recitation of requisite activity (a.k.a. function), which, alone, does not fulfil the requirement. There is not even identification of any particular portion of a ISV-based drug, capturing agent or variant that must be conserved for this function; therefore, there is no disclosed correlation between function and structure. Regarding the "null variant" of the ISV-based drug (the “variant” of the claims), the claims and specification merely states the CDRs are altered/different without setting forth the structure of any CDR and specific disclosure of what amino acids can be changed in order to fulfil the claimed function.  
Thus, the claims are drawn to genera of molecules that is defined merely defined by function, and the instant specification fails to provide adequate written description in the form of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Lastly,  the specification fails to provide a representative number of species within the recited genus. Figure 7 of the specification discloses only two species of ISV-based drug null variants (SEQ ID NOs: 2 and 4), against only one ISV-based drug of SEQ ID NO: 3 (Figure 7). There is no separately disclosed capture agent, rather a bridging assay is performed comprising “a master mix consisting of biotinylated, sulfo-tagged drug (the bivalent Nanobody construct of SEQ ID NO:3) and an excess of null variant molecule (SEQ ID NO:4) is pre-incubated with human serum samples possibly containing antibodies against the ISV-based drug of SEQ ID NO:3”,  In this way the drug and capture agent are one and the same.  
Applicant has failed to fulfil the requirement of written description by failing to disclose a representative number of members within each claimed genus.
The courts have held that adequate written description requires more than a mere recitation of activity as part of the invention and a reference to potential methods of producing molecules which fulfill that function; the compound itself is required. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics for each genus as a whole, or a representative number of species within each genus, the specification does not provide adequate written description of the claimed genus and Claims 1, 6, and 9-20 are rejected.

As amended, Claims 1, 6, and 9-20 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons of record in the previous action, as applied to claims 1-17. Briefly, while being enabling for the method comprising the ISV-based drugs of SEQ ID NOs: 1 and 3 and the variants of SEQ ID NOs: 2 and 4, does not reasonably provide enablement for the method comprising any other ISV-based drug or other null variant.  
Applicant’s traverse is based upon “the Examiner did not assert - let alone establish - that generating additional null variants would require undue experimentation” and “the Examiner's argument assumes, without justification, that a new variant must be generated for each ISV-based drug.”  
	This is not persuasive.  First, it is Applicant’s own claims that state the variant “is essentially identical to the ISV-based drug, except that the variant has, relative to the ISV-based drug, one or more changes in a CDR(s).”  A person having ordinary skill in the art of immunology, would at once recognize that this requires specific experimentation as to which residues can be altered within a single chain variant immunoglobulin, such that the null variant fulfils the claimed requisite function of “[being] not capable of specifically binding to the first therapeutic target(s) to which the ISV based drug is intended to bind” but at the same time allowing for “any non-neutralizing ADAs … to bind to said variant.”  The examiner set forth the fact pattern that: the nature of the invention encompasses detection of any anti-drug antibodies against any ISV-based drug comprising the use of any null variants derived therefore, and that the specification only provides guidance for two variants raised against a single ISV-based drug, then skilled artisan would have to create and test other variants for a representative number of ISV-based drugs in order to demonstrate use of the method commensurate with the breadth of the claims. 
Although the relative skill is high, the amount of experimentation required to make and test other ISV-based null variants in the assay for detecting neutralizing anti-drug antibodies goes beyond what is considered ‘routine’ within the art and constitutes undue further experimentation.
The rejection is maintained.

Claim Rejections - 35 USC § 102 (Withdrawn)

 As currently amended to recite more steps within the independent claim that were previously not examined, the rejection of Claim(s) 1-7, 9-11 and 13-17 under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub  20140205597A1 (“Baumeister” of Remarks), is withdrawn.

	It should be noted insofar as the claims read upon the enabled embodiment comprising the specific variants of SEQ ID NOs: 2 and 4, raised to detect neutralizing antibodies to the ISV-based drug of SEQ ID NO:3, they are free of the prior art.
	
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.M/Examiner, Art Unit 1649                                                                                                                                                                                                        


/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649